Citation Nr: 1131691	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-41 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.


FINDING OF FACT

The Veteran's posttraumatic stress disorder (PTSD) with generalized anxiety disorder is manifested by a history of panic attacks, self-isolation, rapid speech, hypervigilance, anger and irritability, and difficulty with social and occupational relationships.


CONCLUSION OF LAW

The criteria for an initial rating greater than 50 percent for PTSD with generalized anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  A May 2008 letter satisfied the duty to notify provisions with respect to the Veteran's underlying claim for service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required since its intended purpose has been fulfilled.  Once a claim for service connection has been substantiated, a claimant's filing of a Notice of Disagreement does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in May 2008 and October 2009 letters.  Dingess/Hartman, 19 Vet. App. at 486.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in October 2008; the record does not reflect, that this examination was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted a complete mental status examination of the Veteran and assigned a multi-axial diagnosis to include a Global Assessment of Functioning score, taking into account both the Veteran's subjective reports of his symptomatology as well as the findings of the mental status examination.  

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA must consider assigning staged ratings in all increased rating claims.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's PTSD is rated as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

In rating psychiatric disabilities, evaluations shall be assigned based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, a rating shall not be assigned on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

After review of the evidence of record, the Board finds that the evidence does not support greater than a 50 percent initial rating for the Veteran's PTSD.  While it is clear that the Veteran's PTSD causes problems with his familial relationships and ability to function in the working world, it does not result in such severe social and occupational impairment as to warrant a higher rating than that currently assigned.  

Initially, there is no evidence of spatial disorientation or obsessional rituals during the appeal period.  Neither was there evidence that the Veteran's hygiene or appearance was lacking, as it was noted to be normal at the October 2008 VA examination.  Similarly, normal speech was noted at an August 2009 VA outpatient visit, and at the November 2008 VA examination, the Veteran's speech was found to be of normal rhythm and volume, and no illogical, obscure or irrelevant; even if it was "pressured," the Veteran acknowledged that he was eager to tell his story.  Further, the record contains many references to the Veteran's experience with nightmares, and his hypervigilance, but these symptoms are contemplated by the currently assigned rating.

The January 2009 letter from the Veteran's Vet Center social worker indicated that the Veteran "continue[d] to have suicidal thoughts[.]"  But the remainder of the evidence of record does not show that, even if he experiences these thoughts, they result in a level of social or occupational impairment warranting a higher rating.  Indeed, the remainder of the evidence of record, to include the October 2007 Vet Center evaluation, the October 2008 VA examination, and an August 2009 VA outpatient treatment record, each indicate that the Veteran denied experiencing suicidal ideations.  Further, the record repeatedly discusses the Veteran's anger, irritability, and frustrations, to include those he experienced during his multi-decade postservice employment career.  However, while the October 2007 Vet Center evaluation noted that his anger caused him to seek treatment, the record does not reflect a history of legal problems, or other incidents where the Veteran could not manage his anger, thus demonstrating unimpaired impulse control.

Constant panic or depression is also not shown by the record.  Clearly, the Veteran's service-connected acquired psychiatric disability includes both PTSD and generalized anxiety disorder.  But while he reported a history of panic attacks at the October 2008 VA examination, he did not endorse continuous panic at that time or any other psychiatric evaluation.  There is also no evidence of continuous depression.  At the October 2008 VA examination, he denied having been severely depressed for more than 2 weeks at a time, and at an August 2009 VA outpatient visit, indicated that he was "not sad most days."  Another August 2009 VA outpatient treatment record noted sadness, but over his eye and kidney conditions.  Notwithstanding the mentions of hypervigilance, which as noted above are contemplated by the currently assigned rating, neither the Veteran's panic attacks nor his depression appear to be so severe as to affect his ability to function more than the currently assigned evaluation. 

A veteran's level of social and occupational functioning is the crux of any rating assigned under the General Rating Formula.  In this case, the Board finds no more than moderate social or occupational impairment, and that the currently assigned 50 percent correctly contemplates his level of functioning.  The Veteran has been married for approximately 38 years, and all reports indicate a happy marriage; the record also reflects a good relationship between the Veteran and his three children.  The Veteran also reported to the October 2008 VA examiner that he enjoyed such hobbies as exercising at his local gym, gardening, and helping care for his grandchildren.  While the Veteran reported not having many friends due to his choice not to let people get close, this indicates a difficulty, rather than an inability to form and continue social relationships, as contemplated by the next highest evaluation.

Similarly, the level of occupational impairment shown by the record is no more than moderate.  The record reflects that the Veteran retired from a multi-decade career in the same field.  He reported to the October 2008 VA examiner that he had difficulty at his work secondary to sleeplessness and that he became easily stressed on the job.  He also reported at other times that he was self-medicating with alcohol for long periods during that career, which may have helped him manage his anger issues.  Still, the long duration of the career, at one company, suggests difficulty, but not inability, to maintain relationships with coworkers and supervisors.  Finally, while it is noted that the January 2009 Vet Center letter observed a "decline" in the Veteran's ability to establish and maintain effective relationships, this still does show not an inability to do so.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2010).  The GAF scores assigned during the appeal period, however, are inconsistent, and the Board finds that none of them encapsulate the Veteran's true picture of social and occupational functioning shown by the other evidence of record.  A May 2008 opinion letter from the Veteran's Vet Center social worker assigned a GAF score of 43, and a January 2009 letter from that social worker assigned a GAF score of 42.  These scores project a picture more severe than and inconsistent with the evidence of record; only the one Vet Center letter notes suicidal ideations, while the Veteran denied having them on three other occasions.  The Veteran also engages with other people, specifically his family and those in the community, on a regular basis, precluding the idea that he had serious social impairment; his multi-decade career, notwithstanding the anger and frustration the Veteran has reported, also does not suggest serious occupational impairment.  Conversely, the October 2008 VA examiner provided a GAF score of 70, which does not appear to take into effect the Veteran's anger, irritability, hypervigilance and anxiety, nightmares, and limited close social relationships outside his family.  Ultimately, the Board does not find that the GAF scores of record, separate and apart from the other evidence contained in the evaluations which assigned them, are probative to determining the Veteran's level of social and occupational functioning.

Consideration has also been given regarding whether the assigned schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for PTSD, and marked interference of employment has not been shown.  The Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an initial rating greater than 50 percent for PTSD is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD with generalized anxiety disorder is denied.




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


